Citation Nr: 1014842	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine status post healed coccyx 
fracture (lumbar spine disability), evaluated as 10 percent 
disabling prior to April 7, 2005. 

2.  Entitlement to an increased rating for lumbar spine 
disability, evaluated as 20 percent disabling from April 7, 
2005.

3.  Entitlement to an increased, initial (compensable) rating 
for residuals of amputation of the distal phalanx of the left 
middle finger.

4.  Entitlement to an increased rating for status post closed 
head injury with posttraumatic headaches (post-traumatic 
headaches), evaluated as 10 percent disabling prior to 
January 28, 2005.

5.  Entitlement to an increased rating for post-traumatic 
headaches, evaluated as 30 percent disabling from January 28, 
2005.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for vision problems, as 
secondary to service connected status post closed head 
injury.

8.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1985, and from March 1986 to April 1993.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
June 2004 RO rating decision granted service connection for 
post-traumatic headaches as a residual of status post closed 
head injury, and assigned a 10 percent rating effective 
November 14, 2003.  The RO denied increased rating claims for 
status post amputation of the distal phalanx left middle 
finger and status post fracture of a healed coccyx, and 
denied service connection claims for bilateral hearing loss 
and vision problems.  In pertinent part, an RO rating 
decision in February 2005 increased the evaluation for status 
post fracture of a healed coccyx to 10 percent disabling 
effective to the date of claim; November 14, 2003.  An RO 
rating decision in August 2005 awarded a 20 percent rating 
for degenerative disc and joint disease of the lumbar spine, 
status post fracture of a healed coccyx, effective April 7, 
2005.  In June 2006, the RO awarded a 30 percent rating for 
status post closed head injury with residual post-traumatic 
headaches effective January 28, 2005, and denied a claim of 
service connection for PTSD.  The Board has rephrased the 
issues listed on the title page to better reflect the claims 
on appeal.

The issues of entitlement to an increased rating for lumbar 
spine disability before and after April 7, 2005, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's service-connected left  middle finger is manifested 
by a partial amputation of the distal phalanx.  

2.  Before January 28, 2005, the Veteran's service-connected 
post-traumatic headaches occurred once a week, but were not 
considered completely prostrating or productive of severe 
economic inadaptability.

3.  From January 28, 2005, the Veteran's service-connected 
post-traumatic headaches occurred 5 times a week, but were 
not considered completely prostrating or productive of severe 
economic inadaptability.

4.  The Veteran's current level of bilateral hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.

5.  The Veteran currently is not shown to be suffering from 
an eye disability.

6.  The preponderance of the medical evidence does not show 
that the Veteran has a psychiatric disorder to include PTSD 
due to service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for amputation of 
the distal phalanx of the left middle finger are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.68, 4.71a, Diagnostic Code 5154 
(2009).

2.  The criteria for an increased, 30 percent, rating for 
post-traumatic headaches before January 28, 2005, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 38 C.F.R. § 4.124a, Diagnostic 
Codes 8045, 8100.

3.  The criteria for an increased rating for post-traumatic 
headaches from January 28, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 38 C.F.R. § 4.124a, Diagnostic Codes 
8045, 8100.

4.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309, 3.385 (2009).

5.  The criteria for service connection for vision problems 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

6.  The criteria for service connection for an acquired 
psychiatric disorder to include PTSD have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with complete notice in October 
2007, subsequent to the initial adjudications.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in October 2009 and January 2010 supplemental 
statements of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

A.  Increased Rating Claims 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

1.  Amputation of the Distal Phalanx of the Left Middle 
Finger

The Veteran is already in receipt of a 10 percent evaluation 
for tender scar of the distal phalanx of the left middle 
finger under Diagnostic Code 7804.  He appeals for a 
compensable rating for amputation of the distal phalanx of 
the left middle finger.

Under Diagnostic Code 5154, a 20 percent evaluation is 
warranted for amputation of the long finger of either the 
major hand or the minor hand with metacarpal resection (more 
than one-half the bone lost), and a 10 percent evaluation is 
provided for amputation of the long finger of either the 
major hand or the minor hand without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5154.  

Combined rating for disabilities involving an extremity 
cannot exceed the rating that would be assigned should that 
extremity be amputated.  38 C.F.R. § 4.68.  Under Diagnostic 
Code 5154, the maximum disability rating for amputation of 
proximal interphalangeal joint is 10 percent.  As the Veteran 
is in receipt of a 10 percent rating based on a tender scar, 
a separate 10 percent rating under this Diagnostic Code is 
not allowed under 38 C.F.R. § 4.68.

The Veteran's service treatment records note that he suffered 
an amputation of the distal phalanx of the left middle 
finger.  An X-ray report dated March 2004 noted that the 
amputation involved the distal phalanx but spared the distal 
interphalangeal joint.  Therefore, 20 percent, rating is not 
warranted because the amputation does not approximate 
amputation with metacarpal resection.  

Moreover, a Note applicable to Diagnostic Code 5154 
specifically provides that single finger amputation ratings 
are the only applicable ratings for amputations of whole or 
part of single fingers.  As amputation only affects one 
finger, an evaluation under multiple finger amputations would 
not be appropriate. 

2.  Post-Traumatic Headaches 

Where there is brain disease due to trauma, with purely 
neurological disabilities, rating will be effected under the 
diagnostic codes specifically dealing with such disabilities.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.  The service-
connected status post closed head injury have been rated 
analogous to migraine headaches, 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 10 percent evaluation is 
assigned for headaches with characteristic prostrating 
attacks averaging one in two months over the previous several 
months.  A 30 percent rating is assigned for characteristic 
prostrating attacks of migraine occurring on an average once 
a month over the last several months.  A maximum 50 percent 
rating is assigned for very frequent completely prostrating 
and prolonged attacks of migraine productive of severe 
economic inadaptability.  Id.  The rating criteria do not 
define "prostrating."  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

a.  Before January 28, 2005

A fee basis examination was conducted in March 2004.  The 
Veteran stated that he suffers from a headache once every 7 
days lasting 3 hours, requiring that he be bedridden and can 
not do anything.  The examiner stated that there was no 
functional impairment resulting from this condition.  

This symptomatology supports a 30 percent evaluation.  
However, the Veteran is not entitled to a 50 percent 
evaluation as the disability does not cause severe economic 
inadaptability.  

b.  From January 28, 2005

A VA examination was conducted in January 2006.  The Veteran 
complained of headaches 5 times a week lasting 8 hours.  The 
Veteran denied functional loss due to the headaches.  After 
review of a computer axial tomography of the head and 
electroencephalogram (EEG), the examiner stated that the 
neurological examination was normal.  

On an April 2009 VA physician note, the Veteran denied 
headaches or seizures.  

The Veteran is not entitled to a higher, 50 percent, 
evaluation as the disability does not cause severe economic 
inadaptability.  

3.  Extraschedular Considerations

Consideration has been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of a veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-16.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

4.  Conclusion 

An increased rating, to 30 percent, is warranted for post-
traumatic headaches prior to January 28, 2005.  Regarding the 
left middle finger claim and post-traumatic headaches claim 
from January 28, 2005, the preponderance of the evidence is 
against the claims; there is no doubt to be resolved; and 
increased ratings are not warranted. 

B.  Service Connection Claims

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
Veteran's own willful misconduct.  38 U.S.C.A. § 1110.  
Service connection for a psychosis and sensorineural hearing 
loss can be granted if either condition becomes manifest to a 
degree of 10 percent within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of hearing loss, vision 
problems, or any psychiatric disorder.  

A reopened, revised decision of the Social Security 
Administration (SSA) granted the Veteran disability insurance 
benefits - effective June 2004, due to anxiety disorders; no 
other secondary diagnoses were established.  

1.  Hearing Loss

Hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability within the meaning of 38 C.F.R. § 
3.385 at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
Regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.  Id.

The Veteran maintains that he has had hearing loss since 
service due to inservice noise exposure.  He is already in 
receipt of service connection for tinnitus due to in-service 
noise exposure.



The Veteran underwent a VA examination in January 2006.  The 
audiological evaluation found: 


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
25
20
20
20
20
96
LEFT
25
25
25
20
30
94

These finding do not meets the criteria for a hearing loss 
disability set forth in 38 C.F.R. § 3.385.  Nor do audiograms 
conducted in service demonstrate a hearing loss disability 
that meets the criteria set forth in 38 C.F.R. § 3.385.

The medical evidence of record does not demonstrate a hearing 
loss disability that meets the criteria set forth in 38 
C.F.R. § 3.385 and, absent proof of a present disability, 
there can be no valid claim.  
.

2.  Vision problems 

The Veteran contends that he has vision problems as secondary 
to his service-connected head injury.  There is no medical 
evidence of record that the Veteran currently has a vision 
disability.  No examination of record, including several 
neurological examinations, nor any private or VA treatment 
records, contain a diagnosis of a vision disability.  
Although the Veteran may testify as to symptoms he perceives 
to be manifestations of vision problems, the diagnosis of an 
actual chronic disability must be made by someone with 
appropriate training and medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Absent proof of a present disability, there can be no valid 
claim.  

3.  PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Whether the Veteran was exposed to a stressor in service is a 
factual determination, and VA adjudicators are not bound to 
accept uncorroborated accounts of stressors or medical 
opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  So whether the evidence establishes the occurrence 
of stressors is a question of fact for adjudicators, and 
whether any stressors that occurred were of sufficient 
gravity to cause or to support a diagnosis of PTSD is a 
question of fact for medical professionals.  Cohen, supra.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the Veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  If the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Cohen, supra.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements. 

A Department of Defense (DD) Form 215, Correction to the DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, indicates that the Veteran was awarded a Combat Action 
Ribbon.  

An August 2005 private psychological assessment diagnosed 
PTSD.  

A VA mental health clinic initial consultation report, dated 
in August 2005, is of record.  The diagnoses were alcohol 
abuse, intermittent explosive disorder, anxiety disorder, not 
otherwise specified, and rule out delayed bereavement.  The 
examiner stated

I do not think that the patient can 
really identify the true problem, which I 
think is the death of his 16-year-old son 
secondary to suicide, the loss of his 
military career.  He does think that the 
military has something to do with it, but 
I am not sure where and how that all 
falls into place.  

A VA PTSD examination was conducted in June 2006.  The 
Veteran reported that he was forced out of the Marine Corps 
in 1993 after 11 years due to not obtaining a promotion to 
Enlisted-6.  He reported at age 14, he witnessed his 
girlfriend being shot to death.  The Veteran noted no 
inservice stressors.  The examiner noted that, while the 
Veteran reported being awarded two Combat Action Ribbons, he 
denied ever participating in combat.  He stated that he was 
on standby to transfer to Beirut, Lebanon, and the Persian 
Gulf during Operation Desert Storm.  He noted that, in 2002, 
his son suffered an accidental overdose and died, and his 
girlfriend died in a motor vehicle accident.  The Veteran 
reported that he was very bitter that he had to leave the 
Marine Corps and blames the Marine Corps for the death of his 
son, reasoning that his family would not be living where they 
were in 2002, and his son would therefore, never have 
accidentally overdosed.  

The examiner noted that it was likely that his witnessing the 
death of his girlfriend at age 14 qualified as a stressor 
under DSM-IV.  The examiner stated that the Veteran's current 
anger at the Marine Corps for the death of his son does not 
meet the criteria for a diagnosis of PTSD.  The diagnosis was 
adjustment disorder.  

A VA psychiatry note dated in August 2005 revealed that the 
Veteran had a history of depression since his son died in 
2002, he lost his job in 2003, and his wife left him after 22 
years of marriage in 2004.  The examiner noted that there 
were no PTSD symptoms.  

Regardless of the Veteran's receipt of a Combat Action 
Ribbon, the Veteran has stated that he did not engage in 
combat.  Therefore, all of his stressors must be 
independently verified.  The Veteran was sent letters in 
October 2009 and November 2009 to provide information 
regarding his alleged inservice stressor(s) which he believed 
caused his PTSD.  However, he did not provide any information 
necessary to acquire corroborating evidence of his stressors.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Asking 
him to provide this level of detail and information does not 
present an impossible or onerous task.  See Wood, 1 Vet. App. 
at 193.  

As no inservice stressor has been verified, the Veteran is 
not entitled to service connection for PTSD.  

Consideration must also be given to whether the Veteran's 
other diagnosed mental health conditions are related to 
service.

There is no competent evidence of a medical diagnosis of a 
psychiatric disorder prior to the 2000's, and there is no 
competent evidence relating the current psychiatric disorder 
to service.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999) (where there is assertion of continuity of 
symptomatology since service, medical evidence is still 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom McManaway v. Principi, 14 Vet. App. 
275 (2001).

The Veteran genuinely believes that he has a psychiatric 
disorder and that it was incurred in service.  The Veteran is 
competent to comment on his symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of an acquired 
psychiatric disorder and his views are of no probative value.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

4.  Conclusion 

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Entitlement to an increased, 30 percent, rating for post-
traumatic headaches before January 28, 2005, is granted. 

Entitlement to an increased rating for post-traumatic 
headaches, from January 28, 2005, is denied. 

Entitlement to an increased, initial (compensable) rating for 
residuals of amputation of the distal phalanx of the left 
middle finger is denied.


Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for vision problems, 
secondary to status post closed head injury is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is denied.  


REMAND

A March 2007 VA examination diagnosed degenerative disc 
disease with right-sided sciatica.  A remand is needed to 
resolve the issue of the presence and extent of the Veteran's 
lumbar radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (once VA undertakes the effort to provide an 
examination, it must provide an adequate one).  in light of 
the need to remand for an examination, the orthopedic 
manifestations of the Veteran's low back disability should 
also be determined.  





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate medical 
professional.  Return the claims file to 
the examiner with a copy of this remand.  

Regarding manifestations of the low back 
disability, the examiner must separately 
address the time period before, and the 
time period from, April 7 2005.  As to 
each, he/she should note any 
intervertebral disc disease and specify 
whether such disease causes 
incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.

The examiner must provide an opinion 
regarding the presence or absence of 
lumbar radiculopathy.  All previous 
medical evidence of record with respect 
to radiculopathy must be considered.  If 
such is diagnosed, all neurological 
abnormalities should be noted and whether 
or not such abnormality causes complete 
or partial paralysis, neuritis, or 
neuralgia of any nerve must be discussed.  
The examiner should identify the nerve 
affected and describe such as mild, 
moderate, or severe.  

In addition, the VA examination must take 
into consideration any orthopedic 
manifestations of the Veteran's low back 
disability to include additional 
functional impairment due to pain in 
accordance with 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  Then readjudicate the Veteran's 
claims considering the provisions of Note 
(1) of Diagnostic Code 5243 which 
provides a separate evaluation for the 
Veteran's associated objective 
neurological abnormalities under an 
appropriate diagnostic code.  If either 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


